                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 1 of 16 Page ID #:180




                                         1   WOODRUFF, SPRADLIN & SMART, APC
                                             CAROLINE A. BYRNE – State Bar No. 196541
                                         2   cbyrne@wss-law.com
                                             JEANNE L. TOLLISON – State Bar No. 238970
                                         3   jtollison@wss-law.com
                                             555 Anton Boulevard, Suite 1200
                                         4   Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                         5   Facsimile: (714) 835-7787
                                         6   Attorneys for Defendant CITY OF GARDEN GROVE, a public entity
                                         7
                                         8                                  UNITED STATES DISTRICT COURT
                                         9                              CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11   DIECENIA CHAVEZ and RAFAEL                       CASE NO.: 8:20-cv-01589 JVS (ADSx)
                                             CHAVEZ, Plaintiffs, and as Successors-
                                        12   in-Interest for Decedent RAFAEL                  BEFORE THE HONORABLE
                                             CHAVEZ FRANCO,                                   JAMES V. SELNA
WOODRUFF, SPRADLIN




                                        13                                                    COURTROOM 10C
                     ATTORNEYS AT LAW




                                                              Plaintiffs,
                        COSTA MESA
    & SMART




                                        14                                                    “DISCOVERY MATTER”
                                             v.
                                        15                                                    STIPULATION RE: [PROPOSED]
                                             CITY OF GARDEN GROVE, CITY                       PROTECTIVE ORDER
                                        16   OF WESTMINSTER, and DOES 1
                                             through 10, inclusive,                           HEARING DATES PENDING:
                                        17                                                    Type: Final Pretrial Conference
                                                              Defendants.                     Date: December 20, 2021
                                        18                                                    Time: 11:00 a.m.
                                        19                                                    Type: Trial
                                                                                              Date: January 11, 2022
                                        20                                                    Time: 8:30 a.m.
                                        21
                                        22               Plaintiffs DIECENIA CHAVEZ and RAFAEL CHAVEZ and Defendant CITY
                                        23   OF GARDEN GROVE, a public entity, by and through their respective counsel,
                                        24   hereby stipulate and agree as follows:
                                        25   1.          PURPOSES AND LIMITATIONS
                                        26               Discovery in this action is likely to involve production of confidential,
                                        27   proprietary or private information for which special protection from public disclosure
                                        28   and from use for any purpose other than prosecuting this litigation may be warranted.

                                                                                          1
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 2 of 16 Page ID #:181




                                         1               Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                         2   following Stipulated Protective Order. The parties acknowledge that this Order does
                                         3   not confer blanket protections on all disclosures or responses to discovery and that the
                                         4   protection it affords from public disclosure and use extends only to the limited
                                         5   information or items that are entitled to confidential treatment under the applicable
                                         6   legal principles.
                                         7               The parties further acknowledge, as set forth in Section 12.3, below, that this
                                         8   Stipulated Protective Order does not automatically entitle them to file confidential
                                         9   information under seal and that Local Civil Rule 79-5 sets forth the procedures that
                                        10   must be followed and the standards that will be applied when a party seeks permission
                                        11   from the Court to file material under seal. The parties agree that this protective order
                                        12   does not waive the parties’ rights to object to discovery demands or requests for
WOODRUFF, SPRADLIN




                                        13   documents and/or information.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   2.          DEFINITIONS
                                        15               2.1   Action: Chavez, et al. v. City of Garden Grove, et al. 8:20-cv-01589-
                                        16   JVS.
                                        17               2.2   Challenging Party: A Party or Non-Party that challenges the designation
                                        18   of information or items under this Order.
                                        19               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                        20   how it is generated, stored or maintained) or tangible things that qualify for protection
                                        21   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                        22   Cause Statement. This also includes (1) any information copied or extracted from the
                                        23   Confidential information; (2) all copies, excerpts, summaries, abstracts or
                                        24   compilations of Confidential information; and (3) any testimony, conversations, or
                                        25   presentations that might reveal Confidential information.
                                        26               2.4   Counsel: Counsel of record for the parties to this civil litigation and their
                                        27   support staff.
                                        28               2.5   Designating Party: A Party or Non-Party that designates information or
                                                                                              2
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 3 of 16 Page ID #:182




                                         1   items that it produces in disclosures or in responses to discovery as
                                         2   “CONFIDENTIAL.”
                                         3               2.6   Disclosure or Discovery Material: all items or information, regardless
                                         4   of the medium or manner in which it is generated, stored, or maintained (including,
                                         5   among other things, testimony, transcripts, and tangible things), that are produced or
                                         6   generated in disclosures or responses to discovery in this matter.
                                         7               2.7   Expert: a person with specialized knowledge or experience in a matter
                                         8   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                         9   expert witness or as a consultant in this Action.
                                        10               2.8   Final Disposition: when this Action has been fully and completely
                                        11   terminated by way of settlement, dismissal, trial and/or appeal.
                                        12               2.9   House Counsel: attorneys other than Counsel (as defined in paragraph
WOODRUFF, SPRADLIN




                                        13   2.4) and who are employees of a party to this Action.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               2.10 Non-Party: any natural person, partnership, corporation, association or
                                        15   other legal entity not named as a Party to this action.
                                        16               2.11 Outside Counsel of Record: attorneys who are not employees of a party
                                        17   to this Action but are retained to represent or advise a party to this Action and have
                                        18   appeared in this Action on behalf of that party or are affiliated with a law firm that has
                                        19   appeared on behalf of that party, and includes support staff.
                                        20               2.12 Party: any party to this Action, including all of its officers, directors,
                                        21   boards, departments, divisions, employees, consultants, retained experts, and Outside
                                        22   Counsel of Record (and their support staffs).
                                        23               2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                        24   Discovery Material in this Action.
                                        25               2.14 Professional Vendors: persons or entities that provide litigation support
                                        26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                        27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                        28   and their employees and subcontractors.
                                                                                            3
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 4 of 16 Page ID #:183




                                         1               2.15   Protected Material: any Disclosure or Discovery Material that is
                                         2   designated as “CONFIDENTIAL.”
                                         3               2.16 Receiving Party: A Party that receives Disclosure or Discovery Material
                                         4   from a Producing Party.
                                         5   3.          SCOPE
                                         6               The protections conferred by this Stipulation and Order cover not only
                                         7   Protected Material (as defined above), but also (1) any information copied or extracted
                                         8   from Protected Material; (2) all copies, excerpts, abstracts, summaries, or
                                         9   compilations of Protected Material; and (3) any deposition testimony, conversations,
                                        10   or presentations by Parties or their Counsel that might reveal Protected Material.
                                        11               Any use of Protected Material at trial shall be governed by the orders of the trial
                                        12   judge. This Order does not govern the use of Protected Material at trial.
WOODRUFF, SPRADLIN




                                        13   4.          DURATION
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14               Once a trial commences in this Action, information that was designated as
                                        15   CONFIDENTIAL or maintained pursuant to this protective order and that is
                                        16   introduced or admitted as an exhibit at trial becomes public and will be presumptively
                                        17   available to all members of the public, including the press, unless compelling reasons
                                        18   supported by specific factual findings to proceed otherwise are made to the trial judge
                                        19   in advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
                                        20   1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents
                                        21   produced in discovery from “compelling reasons” standard when merits-related
                                        22   documents are part of court record). Accordingly, the terms of this protective order do
                                        23   not extend beyond the commencement of the trial as to the CONFIDENTIAL
                                        24   information and materials introduced or admitted as an exhibit at trial.
                                        25   5.          DESIGNATING PROTECTED MATERIAL
                                        26               5.1    Exercise of Restraint and Care in Designating Material for
                                        27   Protection.
                                        28               Each Party or Non-Party that designates information or items for protection
                                                                                              4
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 5 of 16 Page ID #:184




                                         1   under this Order must take care to limit any such designation to specific material that
                                         2   qualifies under the appropriate standards. The Designating Party must designate for
                                         3   protection only those parts of material, documents, items or oral or written
                                         4   communications that qualify so that other portions of the material, documents, items
                                         5   or communications for which protection is not warranted are not swept unjustifiably
                                         6   within the ambit of this Order.
                                         7               Mass, indiscriminate or routinized designations are prohibited. Designations
                                         8   that are shown to be clearly unjustified or that have been made for an improper
                                         9   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                        10   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                        11   to sanctions.
                                        12               If it comes to a Designating Party’s attention that information or items that it
WOODRUFF, SPRADLIN




                                        13   designated for protection do not qualify for protection, that Designating Party must
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                        15               5.2   Manner and Timing of Designations. Except as otherwise provided in
                                        16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                        17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                        18   under this Order must be clearly so designated before the material is disclosed or
                                        19   produced.
                                        20               Designation in conformity with this Order requires:
                                        21               (a) for information in documentary form (e.g., paper or electronic documents,
                                        22   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                        23   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
                                        24   similar effect, and that includes the case name and case number (hereinafter
                                        25   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                        26   portion of the material on a page qualifies for protection, the Producing Party also
                                        27   must clearly identify the protected portion(s) (e.g., by making appropriate markings in
                                        28   the margins).
                                                                                             5
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 6 of 16 Page ID #:185




                                         1               A Party or Non-Party that makes original documents available for inspection
                                         2   need not designate them for protection until after the inspecting Party has indicated
                                         3   which documents it would like copied and produced. During the inspection and before
                                         4   the designation, all of the material made available for inspection shall be deemed
                                         5   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                         6   copied and produced, the Producing Party must determine which documents, or
                                         7   portions thereof, qualify for protection under this Order. Then, before producing the
                                         8   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                         9   to each page that contains Protected Material. If only a portion of the material on a
                                        10   page qualifies for protection, the Producing Party also must clearly identify the
                                        11   protected portion(s) (e.g., by making appropriate markings in the margins).
                                        12               (b) for testimony given in depositions that the Designating Party identifies the
WOODRUFF, SPRADLIN




                                        13   Disclosure or Discovery Material on the record, before the close of the deposition all
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   protected testimony.
                                        15               (c) for information produced in some form other than documentary and for any
                                        16   other tangible items, that the Producing Party affix in a prominent place on the
                                        17   exterior of the container or containers in which the information is stored the legend
                                        18   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                        19   protection, the Producing Party, to the extent practicable, shall identify the protected
                                        20   portion(s).
                                        21               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                        22   failure to designate qualified information or items does not, standing alone, waive the
                                        23   Designating Party’s right to secure protection under this Order for such material.
                                        24   Upon timely correction of a designation, the Receiving Party must make reasonable
                                        25   efforts to assure that the material is treated in accordance with the provisions of this
                                        26   Order.
                                        27   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                        28               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                             6
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 7 of 16 Page ID #:186




                                         1   designation of confidentiality at any time that is consistent with the Court’s
                                         2   Scheduling Order.
                                         3               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                         4   resolution process under Local Rule 37.1 et seq.
                                         5               6.3   The burden of persuasion in any such challenge proceeding shall be on
                                         6   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                         7   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                         8   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                                         9   withdrawn the confidentiality designation, all parties shall continue to afford the
                                        10   material in question the level of protection to which it is entitled under the Producing
                                        11   Party’s designation until the Court rules on the challenge.
                                        12   7.          ACCESS TO AND USE OF PROTECTED MATERIAL
WOODRUFF, SPRADLIN




                                        13               7.1   Basic Principles. A Receiving Party may use Protected Material that is
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   disclosed or produced by another Party or by a Non-Party in connection with this
                                        15   Action only for prosecuting, defending or attempting to settle this Action. Such
                                        16   Protected Material may be disclosed only to the categories of persons and under the
                                        17   conditions described in this Order. When the Action has been terminated, a Receiving
                                        18   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                        19               Protected Material must be stored and maintained by a Receiving Party at a
                                        20   location and in a secure manner that ensures that access is limited to the persons
                                        21   authorized under this Order.
                                        22               7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                        23   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                        24   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                        25   only to:
                                        26               (a) the Receiving Party’s Counsel of Record in this Action, as well as
                                        27   employees of said Counsel of Record to whom it is reasonably necessary to disclose
                                        28   the information for this Action;
                                                                                           7
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 8 of 16 Page ID #:187




                                         1               (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                                         2   is reasonably necessary for this Action and who have signed the “Acknowledgment
                                         3   and Agreement to Be Bound” (Exhibit A);
                                         4               (c) the court and its personnel;
                                         5               (e) court reporters and their staff;
                                         6               (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                         7   to whom disclosure is reasonably necessary for this Action and who have signed the
                                         8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                         9               (g) the author or recipient of a document containing the information or a
                                        10   custodian or other person who otherwise possessed or knew the information;
                                        11               (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                        12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
WOODRUFF, SPRADLIN




                                        13   requests that the witness sign the form attached as Exhibit “A” hereto; and (2) they
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   will not be permitted to keep any confidential information unless they sign the
                                        15   “Acknowledgment and Agreement to Be Bound” (Exhibit “A”), unless otherwise
                                        16   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                        17   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                        18   separately bound by the court reporter and may not be disclosed to anyone except as
                                        19   permitted under this Stipulated Protective Order; and
                                        20               (i) any mediator or settlement officer, and their supporting personnel, mutually
                                        21   agreed upon by any of the parties engaged in settlement discussions and who have
                                        22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
                                        23               7.3.   Counsel making the disclosure to any qualified person described herein
                                        24   shall retain the original executed copy of the Nondisclosure Agreement until sixty (60)
                                        25   days after this litigation has become final, including any appellate review, and
                                        26   monitoring of an injunction. Counsel for the Receiving Party shall maintain all signed
                                        27   Nondisclosure Agreements and shall produce the original signature page upon
                                        28   reasonable written notice from opposing counsel. If an issue arises regarding a
                                                                                                8
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 9 of 16 Page ID #:188




                                         1   purported unauthorized disclosure of Confidential Information, upon noticed motion
                                         2   of contempt filed by the Designating Party, counsel for the Receiving Party may be
                                         3   required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
                                         4   materials, in camera with the Court having jurisdiction of the Stipulation.
                                         5   8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                         6               IN OTHER LITIGATION
                                         7               If a Party is served with a subpoena or a court order issued in other litigation
                                         8   that compels disclosure of any information or items designated in this Action as
                                         9   “CONFIDENTIAL,” that Party must:
                                        10               (a) promptly notify in writing the Designating Party. Such notification shall
                                        11   include a copy of the subpoena or court order;
                                        12               (b) promptly notify in writing the party who caused the subpoena or order to
WOODRUFF, SPRADLIN




                                        13   issue in the other litigation that some or all of the material covered by the subpoena or
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   order is subject to this Protective Order. Such notification shall include a copy of this
                                        15   Stipulated Protective Order; and
                                        16               (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                        17   the Designating Party whose Protected Material may be affected.
                                        18               The Party served with the subpoena or court order shall not produce any
                                        19   information designated in this action as “CONFIDENTIAL”, unless the Party has
                                        20   obtained the Designating Party’s permission or an order from the court from which the
                                        21   subpoena or order issued. Nothing in these provisions should be construed as
                                        22   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                        23   directive from another court.
                                        24   9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                        25               PRODUCED IN THIS LITIGATION
                                        26               (a)   The terms of this Order are applicable to information produced by a Non-
                                        27   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                        28   produced by Non-Parties in connection with this litigation is protected by the
                                                                                             9
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 10 of 16 Page ID #:189




                                         1   remedies and relief provided by this Order. Nothing in these provisions should be
                                         2   construed as prohibiting a Non-Party from seeking additional protections.
                                         3               (b)   In the event that a Party is required, by a valid discovery request, to
                                         4   produce a Non-Party’s confidential information in its possession, and the Party is
                                         5   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                         6   confidential information, then the Party shall:
                                         7                     (1)   promptly notify in writing the Requesting Party and the Non-Party
                                         8                     that some or all of the information requested is subject to a
                                         9                     confidentiality agreement with a Non-Party;
                                        10                     (2)   promptly provide the Non-Party with a copy of the Stipulated
                                        11                     Protective Order in this Action, the relevant discovery request(s), and a
                                        12                     reasonably specific description of the information requested; and
WOODRUFF, SPRADLIN




                                        13                     (3)   make the information requested available for inspection by the
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                     Non-Party, if requested.
                                        15               (c)   If the Non-Party fails to seek a protective order from this court within 14
                                        16   days of receiving the notice and accompanying information, the Receiving Party may
                                        17   produce the Non-Party’s confidential information responsive to the discovery request.
                                        18   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                        19   any information in its possession or control that is subject to the confidentiality
                                        20   agreement with the Non-Party before a determination by the court. Absent a court
                                        21   order to the contrary, the Non-Party shall bear the burden and expense of seeking
                                        22   protection in this court of its Protected Material.
                                        23   10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                        24               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                        25   Protected Material to any person or in any circumstance not authorized under this
                                        26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                        27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                        28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                            10
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 11 of 16 Page ID #:190




                                         1   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                         2   and (d) request such person or persons to execute the “Acknowledgment and
                                         3   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                         4   11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                         5               PROTECTED MATERIAL
                                         6               When a Producing Party gives notice to Receiving Parties that certain
                                         7   inadvertently produced material is subject to a claim of privilege or other protection,
                                         8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                         9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                        10   may be established in an e-discovery order that provides for production without prior
                                        11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                        12   parties reach an agreement on the effect of disclosure of a communication or
WOODRUFF, SPRADLIN




                                        13   information covered by the attorney-client privilege or work product protection, the
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   parties may incorporate their agreement in the stipulated protective order submitted to
                                        15   the court.
                                        16   12.         MISCELLANEOUS
                                        17               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                        18   person to seek its modification by the Court in the future.
                                        19               12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                        20   Protective Order, no Party waives any right it otherwise would have to object to
                                        21   disclosing or producing any information or item on any ground not addressed in this
                                        22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                        23   ground to use in evidence of any of the material covered by this Protective Order.
                                        24               12.3 Filing Protected Material. A Party that seeks to file under seal any
                                        25   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                                        26   only be filed under seal pursuant to a court order authorizing the sealing of the
                                        27   specific Protected Material at issue. If a Party’s request to file Protected Material
                                        28   under seal is denied by the court, then the Receiving Party may file the information in
                                                                                           11
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 12 of 16 Page ID #:191




                                         1   the public record unless otherwise instructed by the court.
                                         2   13.         FINAL DISPOSITION
                                         3               After the FINAL DISPOSITION of this Action, as defined in paragraph 2.8,
                                         4   within 30 days of a written request by the Designating Party, each Receiving Party
                                         5   must return all Protected Material to the Producing Party. As used in this subdivision,
                                         6   “all Protected Material” includes all copies, abstracts, compilations, summaries, and
                                         7   any other format reproducing or capturing any of the Protected Material. The
                                         8   Receiving Party must submit a written certification to the Producing Party (and, if not
                                         9   the same person or entity, to the Designating Party) by the 30-day deadline that (1)
                                        10   identifies (by category, where appropriate) all the Protected Material that was returned
                                        11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                        12   compilations, summaries or any other format reproducing or capturing any of the
WOODRUFF, SPRADLIN




                                        13   Protected Material.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   14.         VIOLATION
                                        15               Any violation of this Order may be punished by appropriate measures
                                        16   including, without limitation, contempt proceedings and/or monetary sanctions.
                                        17
                                        18               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                        19
                                        20   DATED: February 2, 2021                CARRILLO LAW FIRM, LLP
                                        21
                                        22                                          By:/s/ J. Miguel Flores ___________________
                                                                                       MICHAEL S. CARRILLO
                                        23
                                                                                       J. MIGUEL FLORES
                                        24                                             Attorneys for Plaintiffs
                                        25
                                        26
                                        27
                                        28

                                                                                        12
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 13 of 16 Page ID #:192




                                         1   DATED: February 2, 2021                   WOODRUFF, SPRADLIN & SMART, APC
                                         2
                                         3                                             By:/s/ Jeanne L. Tollison___________________
                                         4                                                CAROLINE A. BYRNE
                                                                                          JEANNE L. TOLLISON
                                         5                                                Attorneys for Defendant CITY OF GARDEN
                                         6                                                GROVE, a public entity

                                         7
                                         8               Pursuant to local 5-4.3.4, I, Jeanne L. Tollison, attest that J. Miguel Flores
                                         9   concurs with the content of this joint stipulation and has authorized the filing of the
                                        10   same.
                                        11   DATED: February 2, 2021                   WOODRUFF, SPRADLIN & SMART, APC
                                        12
                                                                                       By:/s/ Jeanne L. Tollison___________________
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW




                                                                                          CAROLINE A. BYRNE
                        COSTA MESA
    & SMART




                                        14                                                JEANNE L. TOLLISON
                                        15                                                Attorneys for Defendant CITY OF GARDEN
                                                                                          GROVE, a public entity
                                        16
                                        17
                                        18
                                        19   PURSUANT TO STIPULATION, IT IS SO ORDERED
                                        20
                                        21
                                        22   DATED: February ___,
                                                              5 2021                    ________________________________
                                                                                             /s/ Autumn D. Spaeth
                                        23                                                  Autumn D. Spaeth, Magistrate
                                                                                            United States District Court
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                           13
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 14 of 16 Page ID #:193




                                         1                                             EXHIBIT A
                                         2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                         3
                                         4               I, ______________________________________[print or type full name], of
                                         5   _________________________________ [print or type full address], declare under
                                         6   penalty of perjury that I have read in its entirety and understand the Stipulated
                                         7   Protective Order that was issued by the United States District Court for the Central
                                         8   District of California on _____________ in the case of Chavez, et al. v. City of
                                         9   Garden Grove, et al., United States District Court Case No. 8:20-cv-01589JVS. I

                                        10   agree to comply with and to be bound by all the terms of this Stipulated Protective

                                        11   Order and I understand and acknowledge that failure to so comply could expose me to
                                             sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                        12
                                             disclose in any manner any information or item that is subject to this Stipulated
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW




                                             Protective Order to any person or entity except in strict compliance with the
                        COSTA MESA
    & SMART




                                        14
                                             provisions of this Order.
                                        15
                                                         I further agree to submit to the jurisdiction of the United States District Court
                                        16
                                             for the Central District of California for the purpose of enforcing the terms of this
                                        17
                                             Stipulated Protective Order, even if such enforcement proceedings occur after
                                        18
                                             termination of this action. I hereby appoint __________________________ [print or
                                        19
                                             type full name] of _______________________________________ [print or type full
                                        20
                                             address and telephone number] as my California agent for service of process in
                                        21   connection with this action or any proceedings related to enforcement of this
                                        22   Stipulated
                                        23
                                        24   Protective Order.
                                        25   Date: ______________________________________
                                        26   City and State where sworn and signed: _________________________________
                                        27   Printed name: _______________________________
                                        28   Signature: _________________________________

                                                                                            14
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 15 of 16 Page ID #:194




                                         1                                        PROOF OF SERVICE
                                         2                       STATE OF CALIFORNIA, COUNTY OF ORANGE
                                         3        I am over the age of 18 and not a party to the within action; I am employed by
                                             WOODRUFF, SPRADLIN & SMART in the County of Orange at 555 Anton
                                         4   Boulevard, Suite 1200, Costa Mesa, CA 92626-7670.
                                         5       On February 4, 2021, I served the foregoing document(s) described as:
                                             STIPULATION RE: [PROPOSED] PROTECTIVE ORDER
                                         6
                                                         by placing the true copies thereof enclosed in sealed envelopes addressed as
                                         7               stated on the attached mailing list;
                                         8               (BY MAIL) I placed said envelope(s) for collection and mailing, following
                                                         ordinary business practices, at the business offices of WOODRUFF,
                                         9               SPRADLIN & SMART, and addressed as shown on the attached service list,
                                                         for deposit in the United States Postal Service. I am readily familiar with the
                                        10               practice of WOODRUFF, SPRADLIN & SMART for collection and processing
                                                         correspondence for mailing with the United States Postal Service, and said
                                        11               envelope(s) will be deposited with the United States Postal Service on said date
                                                         in the ordinary course of business.
                                        12
                                             :           (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
WOODRUFF, SPRADLIN




                                        13               electronically filed using the Court’s Electronic Filing System which constitutes
                     ATTORNEYS AT LAW




                                                         service of the filed document(s) on the individual(s) listed on the attached
                        COSTA MESA
    & SMART




                                        14               mailing list.
                                        15               (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for
                                                         collection following ordinary business practices, at the business offices of
                                        16               WOODRUFF, SPRADLIN & SMART, and addressed as shown on the attached
                                                         service list, for collection and delivery to a courier authorized by
                                        17               ________________________ to receive said documents, with delivery fees
                                                         provided for. I am readily familiar with the practices of WOODRUFF,
                                        18               SPRADLIN & SMART for collection and processing of documents for
                                                         overnight delivery, and said envelope(s) will be deposited for receipt by
                                        19               ________________________ on said date in the ordinary course of business.
                                        20               (BY FACSIMILE) I caused the above-referenced document to be transmitted
                                                         to the interested parties via facsimile transmission to the fax number(s) as stated
                                        21               on the attached service list.
                                        22               (BY PERSONAL SERVICE) I delivered such envelope(s) by hand to the
                                                         offices of the addressee(s).
                                        23
                                             :           (Federal) I declare that I am employed in the office of a member of the bar of
                                        24                         this court at whose direction the service was made. I declare under
                                                                   penalty of perjury that the above is true and correct.
                                        25
                                                         Executed on February 4, 2021, at Costa Mesa, California.
                                        26
                                        27                                                             /s/ Diane Castillo
                                                                                                      DIANE CASTILLO
                                        28

                                                                                             15
                                             1553947.1
                                        Case 8:20-cv-01589-JVS-ADS Document 30 Filed 02/05/21 Page 16 of 16 Page ID #:195




                                         1               DIECENIA CHAVEZ, et al. v. CITY OF GARDEN GROVE, et al.
                                         2                     USDC, CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NO. 8:20-cv-01589 JVS (ADSx)
                                         3
                                                                       BEFORE THE HONORABLE
                                         4                                 JAMES V. SELNA
                                                                          COURTROOM 10C
                                         5
                                                                              SERVICE LIST
                                         6
                                         7 Luis A. Carrillo, Esq.                       Attorneys for Plaintiffs
                                           Michael S. Carrillo, Esq.                    DIECENIA CHAVEZ and RAFAEL
                                         8 CARRILLO LAW FIRM, LLP                       CHAVEZ,        Plaintiffs, and   as
                                           1499 Huntington Drive, Suite 402             Successors-in-Interest for Decedent
                                         9 South Pasadena, CA 91030                     RAFAEL CHAVEZ FRANCO
                                           Telephone: (626) 799-9375
                                        10 Facsimile: (626) 799-9380
                                           Email: lac4justice@gmail.com
                                        11        mc@carrillofirm.com
                                        12
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                             12/10/20
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                   16
                                             1553947.1
